PROSPECTUS SUPPLEMENT (To Prospectus Dated December 21, 2009) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-163812 $5,000,000,000 1.125% Notes Due 2014 Interest payable on February 15 and August 15 of each year, commencing August 15, 2011. The Notes will mature on August 15, 2014. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE NOTES 99.779% AND ACCRUED INTEREST, IF ANY PricetoPublic Underwriters Discountsand Commissions Proceedsto the EIB Per Note % % % Total The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriters below expect to deliver the Notes to purchasers in book-entry form only, through The Depository Trust Company (“DTC”), on July 12, 2011. Deutsche Bank HSBC J.P. MORGAN BARCLAYS CAPITAL BNP PARIBAS CREDIT SUISSE NOMURA UBS INVESTMENT BANK July 5, 2011 TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 Forward-Looking Statements 4 Application of Proceeds S-6 The European Investment Bank 5 Description of Notes S-6 Use of Proceeds 7 Underwriters S-8 Description of Securities 8 Validity of the Notes S-9 Plan of Distribution 15 Experts S-10 Currency Conversions and Foreign Exchange Risks 16 General Information S-10 Taxation 17 Legal Opinions 22 Experts 22 Enforcement of Civil Liabilities Against the EIB 22 Authorized Representative in the United States 23 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriters”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriters”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB.This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 on securities prospectuses.The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are not other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, Dexia Banque Internationale à Luxembourg, 69, route d’Esch, L-2953 Luxembourg. The distribution of this prospectus supplement and prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See “Underwriters”. S-2 WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the Notes. The rules and regulations of the SEC allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the SEC under the U.S. Securities Exchange Act of 1934, as amended. You may read and copy this information at the following location of the SEC: Public Reference Room treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the SEC, treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. All filings made after December 15, 2002 are also available online through the SEC’s EDGAR electronic filing system.Access to EDGAR can be found on the SEC’s website, at http://www.sec.gov. The SEC allows us to “incorporate by reference” information into this prospectus. This means that we can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document or in incorporated documents of a later date. This prospectus supplement incorporates by reference the documents listed below that the EIB previously filed with the SEC. They contain important information about us. All other documents which the EIB previously filed with the SEC, including those listed under the heading “Where You Can Find More Information” in the accompanying prospectus, have been superseded by these documents. FILINGS Annual Reports on Form 18-K ● For the fiscal year ended December 31, 2010, as filed with the SEC on April 18, 2011 (File No. 001-05001) ● For the fiscal year ended December 31, 2009, as filed with the SEC on June 8, 2010 (File No. 001-05001) ● For the fiscal year ended December 31, 2008, as filed with the SEC on June 9, 2009 (File No. 001-05001) Amendments on Form 18-K/A ● Amendment No. 1 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2010, as filed with the SEC on May 17, 2011 (File No. 001-05001) ● Amendment No. 1 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2009, as filed with the SEC on July 20, 2010 (File No. 001-05001) ● Amendment No. 2 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2009, as filed with the SEC on August 13, 2010 (File No. 001-05001) ● Amendment No. 3 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2009, as filed with the SEC on February 22, 2011 (File No. 001-05001) ● Amendment No. 1 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2008, as filed with the SEC on August 28, 2009 (File No. 001-05001) S-3 ● Amendment No. 2 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2008, as filed with the SEC on December 9, 2009 (File No. 001-05001) ● Amendment No. 3 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2008, as filed with the SEC on February 25, 2010 (File No. 001-05001) The EIB incorporates by reference additional documents that it may file with the SEC between the date of this prospectus supplement and the termination of the offering of the Notes. These documents include periodic reports, such as Annual Reports on Form 18-K and amendments on Form 18-K/A. You can obtain any of the documents incorporated by reference in this document through us, or from the SEC. Documents incorporated by reference are available from us without charge, excluding any exhibits to those documents incorporated by reference in this prospectus supplement, by requesting them in writing or by telephone from us at the following address and telephone number: Capital Markets Department European Investment Bank 100, boulevard Konrad Adenauer L-2950 Luxembourg, Grand Duchy of Luxembourg Telephone: (352) 4379-1 If you request any incorporated documents from us, we will mail them to you by first class mail, or another equally prompt means, within one business day after we receive your request. This prospectus supplement and the accompanying prospectus will be published on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. S-4 SUMMARY OF THE OFFERING The following summary is qualified in its entirety by, and should be read in conjunction with, the more detailed information appearing elsewhere in this prospectus supplement and the prospectus. Issuer European Investment Bank. Securities Offered $5,000,000,000 principal amount of 1.125% Notes Due 2014. Maturity Date August 15, 2014. Interest Payment Dates February 15 and August 15 of each year, commencing August 15, 2011 (short first coupon for the period from and including July 12, 2011 to but excluding August 15, 2011). Interest Rate 1.125% per annum. Redemption The Notes are not subject to redemption prior to maturity. Markets The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is legal to make such offers. See “Underwriters”. Listing Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. Form, Registration and Settlement The Notes will be represented by the Global Note registered in the name of Cede & Co. as nominee for DTC. The Global Note will be deposited with a custodian for DTC. Except as described in this prospectus, beneficial interests in the Global Note will be represented through accounts of financial institutions acting on behalf of the beneficial owners as direct and indirect participants in DTC. Investors may elect to hold interests in the Global Note through DTC, if they are participants in DTC, or indirectly through organizations that are participants in DTC. Owners of beneficial interests in the Global Note will not be entitled to have Notes registered in their names and will not receive or be entitled to receive physical delivery of definitive Notes in bearer form. Initial settlement for the Notes will be made in immediately available funds in dollars. See “Description of Securities—Book-Entry System”. Withholding Tax The EIB has been advised that under current United States tax law payments of principal of and interest on the Notes may generally be made by the EIB without withholding or deduction for United States withholding taxes. For further details with respect to this and relevant European tax measures, see under the heading “Taxation” in the accompanying prospectus. S-5 APPLICATION OF PROCEEDS The net proceeds of $4,983,950,000 from the sale of the Notes offered hereby will be used in the general operations of the EIB, including disbursements of loans heretofore or hereafter granted by the EIB. DESCRIPTION OF NOTES The following description of the particular terms of the Notes offered hereby (referred to in the accompanying prospectus as the “Securities”) supplements, and to the extent, if any, inconsistent therewith replaces, the description of the general terms and provisions to the Securities set forth in the accompanying prospectus to which description reference is hereby made. Such descriptions do not purport to be complete and are qualified in their entirety by reference to the Fiscal Agency Agreement and to the form of Global Note filed by the EIB with the SEC. General The 1.125% Notes due 2014 offered hereby (the “Notes”) will be issued under a fiscal agency agreement dated as of January 24, 2001 (the “Fiscal Agency Agreement”, as described in the accompanying prospectus), between the EIB and Citibank, N.A., as fiscal agent (the “Fiscal Agent”). Interest will be paid on the Notes at the rate set forth on the cover page of this prospectus supplement and will be payable February 15 and August 15 of each year (each, an “Interest Payment Date”), with the initial payment on August 15, 2011 (short first coupon for the period from and including July 12, 2011 to but excluding August 15, 2011). The Notes will bear interest from July 12, 2011. The Notes are not subject to any sinking fund or to redemption prior to maturity. Registration or transfer of Notes will be effected without charge to the holders thereof. If an Interest Payment Date or the maturity date is a day on which banking institutions are authorized or obligated by law to close in New York or in a place of payment, then payment of principal or interest need not be made on that Interest Payment Date or the maturity date. The EIB may make the required payment on the next succeeding day that is not a day on which banking institutions are authorized or obligated by law to close in New York or in the place of payment. The payment will be made with the same force and effect as if made on the Interest Payment Date or maturity date and no additional interest shall accrue for the period from the Interest Payment Date or maturity date to the date of actual payment. Payment of the principal of and interest on the Notes made at the offices of the Fiscal Agent and any paying agent (a “Paying Agent”) shall be subject in all cases to any fiscal or other laws and regulations applicable thereto. Consequently, neither the EIB nor any Paying Agent will make any additional payment in the event of a withholding tax being required in respect of any payment under or in connection with the Notes. Neither the EIB nor any Paying Agent shall be liable to any holders of the Notes or other person for commissions, costs, losses or expenses in relation to or resulting from such payments. In addition to the Notes, the EIB may issue from time to time other series of Securities under the Fiscal Agency Agreement consisting of notes, bonds, debentures or other unsecured evidences of indebtedness. The Fiscal Agent will be responsible for: ● maintaining a record of the aggregate holdings of Notes; ● ensuring that payments of principal and interest in respect of the Notes received by the Fiscal Agent from the EIB are duly credited to the holders of the Notes; and ● transmitting to the EIB any notices from the holders of the Notes. S-6 The Notes shall be governed by, and interpreted in accordance with, the laws of the State of New York, except with respect to authorization and execution by the EIB which shall be governed by the Statute of the EIB(the “Statute”) set forth in a Protocol annexed to the Treatyon the Functioning of the European Union, as amended and supplemented from time to time(the “Treaty”). Payment of Principal and Interest Interest will be payable to the persons in whose names the Notes are registered at the close of business on the date that is ten calendar days prior to each Interest Payment Date. The principal of and interest on the Notes will be paid in such coin or currency of the United States as at the time of payment is legal tender for the payment of public and private debts. The EIB may change or terminate the designation of paying agents from time to time. Payments of principal and interest at such agencies will be subject to applicable laws and regulations, including any withholding or other taxes, and will be effected by check, or, under certain circumstances, by transfer to an existing United States dollar account maintained by such holder with a bank in New York City. Interest will be calculated on the basis of a 360-day year consisting of twelve 30-day months unadjusted. The EIB will redeem the Notes on August 15, 2014 at 100% of the principal amount plus accrued but unpaid interest to date. The EIB shall have the right at any time to purchase Notes in the open market or otherwise.Any Notes so purchased may be resold at the EIB’s discretion if not surrendered to the Fiscal Agent for cancellation. The Fiscal Agent is not a trustee for the holders of the Notes and does not have the same responsibilities or duties to act for such holders as would a trustee. The Notes will be sold in denominations of $1,000, $10,000 and $100,000 and integral multiples thereof. As long as the Notes are admitted to the official list of and to trading on the Bourse de Luxembourg, the EIB will maintain a paying and transfer agent in Luxembourg. Further Issues The EIB may from time to time, without notice to or the consent of the holders of the Notes, create and issue further notes ranking pari passu with the Notes in all respects (or in all respects except for the payment of interest accruing prior to the issue date of such further notes or except for the first payment of interest following the issue date of such further notes) and such further notes shall be consolidated and form a single series with the Notes and shall have the same terms as to status, redemption or otherwise as the Notes. Notices All notices will be published in English in London in the Financial Times, in New York in The Wall Street Journal (Eastern Edition) and, so long as any of the Notes are listed on the Luxembourg Stock Exchange and the rules of that Exchange so require, on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. If at any time publication in any such newspaper is not practicable, notices will be valid if published in an English language newspaper with general circulation in the respective market regions as determined by the EIB. Any such notice shall be deemed to have been given on the date of such publication or, if published more than once on different dates, on the first date on which publication is made. Regarding the Fiscal Agent Citibank, N.A. will be acting in its capacity as Fiscal Agent through its office located at Citigroup Centre, Canada Square, Canary Wharf, London, E14 5LB, United Kingdom. S-7 UNDERWRITERS Under the terms and subject to the conditions set forth in the underwriting agreement dated July 5, 2011 (the “Underwriting Agreement”), the underwriters named below (the “Underwriters”) have severally agreed to purchase, and the EIB has agreed to sell to them, severally, the respective principal amount of the Notes set forth opposite their respective names below: Name Principal Amount of Notes Deutsche Bank AG, London Branch $ HSBC Bank plc J.P. Morgan Securities Ltd. Barclays Bank PLC BNP Paribas Credit Suisse Securities (Europe) Limited Nomura International plc UBS Limited $ The Underwriting Agreement provides that the obligations of the Underwriters to pay for and accept delivery of the Notes are subject to, among other things, the approval of certain legal matters by their counsel and certain other conditions. The Underwriters are obligated to take and pay for all the Notes if any are taken. The Underwriters propose initially to offer the Notes to the public at the public offering price set forth on the cover page of this prospectus supplement. In order to facilitate the offering of the Notes, J.P. Morgan Securities Ltd. (or any person acting for it) as lead stabilization agent (the “Lead Stabilization Agent”) may over-allot the Notes or effect transactions with a view to supporting the market price of the Notes at a level higher than that which might otherwise prevail.However, there is no assurance that the Lead Stabilization Agent (or any person acting for it) will undertake stabilization action.Any stabilization action may begin on or after the date on which adequate public disclosure of the terms of the offer of the Notes is made and, if begun, may be ended at any time, but it must end no later than the earlier of 30 days after the issue date of the Notes and 60 days after the date of allotment of the Notes. Any stabilization action or over-allotment of the Notes must be conducted by the Lead Stabilization Agent (or any person acting for it) in accordance with all applicable laws and rules. Certain of the Underwriters and their affiliates engage in transactions with, and perform services for, the EIB in the ordinary course of business and have engaged, and may in the future engage, in commercial banking and investment transactions with the EIB. The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make such offers. Each of the Underwriters has represented and agreed that it and each of its affiliates has not and will not offer, sell or deliver any of the Notes directly or indirectly, or distribute this prospectus supplement or the prospectus or any other offering material relating to the Notes, in or from any jurisdiction except under circumstances that will result in compliance with the applicable laws and regulations thereof and that will not impose any obligations on the EIB except as set forth in the Underwriting Agreement. S-8 In particular, each Underwriter has represented and agreed that: (i) it and each of its affiliates has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue or sale of any Notes in circumstances in which section 21(1) of the FSMA does not apply to the EIB; (ii) it and each of its affiliates has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to any Notes in, from or otherwise involving the United Kingdom; (iii) the Notes have not been and will not be qualified for sale under the securities laws of Canada or any province or territory thereof; (iv) it and each of its affiliates has not offered or sold, and will not offer or sell, any Notes, directly or indirectly, in Canada or to, or for the benefit of, any resident thereof, except pursuant to available exemptions from applicable Canadian provincial and territorial laws; and (v) the Notes have not been and will not be registered under the Financial Instruments and Exchange Law of Japan (Law No. 25 of 1948, as amended) (the “FIEL”), and the Notes will not be offered or sold, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan, including any corporation or other entity organized under the laws of Japan), or to others for re-offering or resale, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan, except pursuant to any exemption from the registration requirements of, and otherwise in compliance with, the FIEL and any other applicable laws, regulations and ministerial guidelines of Japan. Purchasers of the Notes may be required to pay stamp taxes and other charges in accordance with the laws and practices of the country of purchase in addition to the issue price set forth on the cover page hereof. Expenses associated with this offering are estimated to be $125,000. The EIB has agreed to indemnify the Underwriters against certain liabilities, including liabilities under the U.S. Securities Act of 1933, as amended. It is expected that delivery of the Notes will be made against payment therefor on or about July 12, 2011. Trades of securities in the secondary markets generally are required to settle in three business days, referred to as T+3, unless the parties to the trade agree otherwise. Accordingly, by virtue of the fact that the initial delivery of the Notes will not be made on a T+3 basis, investors who wish to trade the Notes before a final settlement will be required to specify an alternative settlement cycle at the time of any such trade to prevent a failed settlement. VALIDITY OF THE NOTES The validity of the Notes will be passed upon by the EIB, acting through its Legal Department, and by Cravath, Swaine & MooreLLP, London, England, U.S. counsel for the EIB, and for the Underwriters by Sullivan & CromwellLLP, London, England, U.S. counsel to the Underwriters. In rendering their opinions, Cravath, Swaine & Moore LLP and Sullivan & Cromwell LLP will rely as to matters concerning the Treaty and the Statute upon the opinion of the Legal Department of the EIB. All statements in this prospectus with respect to the Treaty and the Statute have been passed upon by the EIB, acting through its Legal Department. S-9 EXPERTS The consolidated and unconsolidated financial statements of the EIB included in the EIB’s Annual Report as of and for the year ended December 31, 2010 on Form 18-K as amended by Amendment No. 1 to the Annual Report on form 18-K/A of EIB have been incorporated by reference herein in reliance upon the reports of KPMG Audit S.à r.l., independent auditors, incorporated by reference herein and upon the authority of said firm as experts in accounting and auditing. The consolidated and unconsolidated financial statements of the EIB included in the EIB’s Annual Report as of and for the year ended December 31, 2009 on Form 18-K as amended by Amendment No. 1 to the Annual Report on Form 18-K/A of EIB have been incorporated by reference herein in reliance upon the reports of KPMG Audit S.à r.l., independent auditors, incorporated by reference herein and upon the authority of said firm as experts in accounting and auditing. The consolidated and unconsolidated financial statements of the EIB incorporated in the registration statement by reference to the EIB’s Annual Report for the year ended December 31, 2008, on Form 18-K have been audited by Ernst & Young S.A., independent auditors, as set forth in their reports thereon incorporated by reference therein and incorporated herein by reference.Such consolidated and unconsolidated financial statements are incorporated herein by reference in reliance upon such reports given on the authority of Ernst & Young S.A. as experts in accounting and auditing. GENERAL INFORMATION The following information is required by the rules of the Luxembourg Stock Exchange: 1.The issuance of the Notes was duly authorized by the EIB pursuant to the authorization of its Board of Directors on December 14, 2010 and in compliance with procedures laid down by its Management Committee. 2.The Notes have been accepted for clearance through DTC, Euroclear and Clearstream, Luxembourg.The Global Note has been assigned ISIN No. US298785FR21, CUSIP No. 298785FR2 and Euroclear and Clearstream, Luxembourg Common Code No. 061917390. 3.The EIB will appoint Dexia Banque Internationale à Luxembourg as Luxembourg Paying Agent and transfer agent with respect to the Notes. A copy of the Fiscal Agency Agreement will be available for inspection at the office of Dexia Banque Internationale à Luxembourg.In addition, a copy of the current, and any future, annual report of the EIB may be obtained free of charge at the office of Dexia Banque Internationale à Luxembourg. S-10 Debt Securities The European Investment Bank from time to time may offer its debt securities denominated in U.S. dollars, in euro, in another currency of any of the member states of the European Union, in Japanese yen, or in other currencies to be determined at the time of sale.The maximum aggregate principal amount of securities that may be issued is $15,000,000,000, treating any offering of securities in a currency or currencies other than the U.S. dollar as the equivalent in U.S. dollars based on the applicable exchange rate at the date of issue. The securities will be offered from time to time in amounts and at prices and on terms to be determined at the time of sale and to be set forth in supplements to this prospectus.The securities will be unconditional, direct and general obligations of the European Investment Bank in accordance with their terms for their payment and performance. The specific designation, aggregate principal amount and other terms in connection with the offering and sale of each issue of securities will be set forth in a prospectus supplement.You should read this prospectus and the prospectus supplement carefully. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities to be issued under this prospectus or determined if this prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. The date of this prospectus is December 21, 2009. TABLE OF CONTENTS Page About this Prospectus 3 Where You Can Find More Information 3 Forward-Looking Statements 4 The European Investment Bank 5 Use of Proceeds 7 Description of Securities 8 Plan of Distribution 15 Currency Conversions and Foreign Exchange Risks 16 Taxation 17 Legal Opinions 22 Experts 22 Enforcement of Civil Liabilities Against the EIB 22 Authorized Representative in the United States 23 2 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that the European Investment Bank (the “EIB”) filed with the Securities and Exchange Commission (the “SEC”), under the U.S. Securities Act of 1933, as amended, utilizing a “shelf” registration process.Under this shelf registration process, we may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings up to a total dollar amount of $15,000,000,000 or the equivalent of this amount in foreign currencies. This prospectus provides you with a general description of the securities we may offer.Each time we sell securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering.The prospectus supplement may also add, update or change information contained in this prospectus.You should read both this prospectus and any prospectus supplement together with additional information described under the heading “Where You Can Find More Information” below before you purchase our securities. You should rely only on the information provided in this prospectus and in any prospectus supplement including the information incorporated by reference.We have not authorized anyone to provide you with different or additional information.We are not offering these securities in any state where the offer is not permitted by law.You should not assume that the information in this prospectus, or any prospectus supplement, is accurate at any date other than the date indicated on the cover page of those documents. References in this prospectus to “we”, “our” or “us” are to the EIB.References to “euro” are to the single currency of the member states of the European Union participating in the third stage of economic and monetary union pursuant to the Treaty as described below under “The European Investment Bank—Introduction”.References to “U.S. dollars”, “USD”, “U.S. $”, “dollar” or “$” are to the lawful currency of the United States. WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the securities.The rules and regulations of the SEC allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the SEC under the U.S. Securities Exchange Act of 1934, as amended.You may read and copy this information at the following location of the SEC: Public Reference Room treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the SEC, treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates.You may obtain information on the operation of the Public Reference Room by calling the SEC at +1-800-SEC-0330.All filings made after December 15, 2002 are also available online through the SEC’s EDGAR electronic filing system.Access to EDGAR can be found on the SEC’s website, at http://www.sec.gov. The SEC allows us to “incorporate by reference” information into this prospectus.This means that we can disclose important information to you by referring you to another document filed separately with the SEC.The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document. This prospectus incorporates by reference the documents listed below that the EIB previously filed with the SEC.They contain important information about us. 3 SEC Filings Annual Reports on Form 18-K ● For the fiscal year ended December 31, 2008, as filed with the SEC on June 9, 2009 (File No. 001-05001) ● For the fiscal year ended December 31, 2007, as filed with the SEC on June 5, 2008 (File No. 001-05001) Amendments on Form 18-K/A
